People v Fraser (2022 NY Slip Op 06816)





People v Fraser


2022 NY Slip Op 06816


Decided on November 30, 2022


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on November 30, 2022
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
LINDA CHRISTOPHER
WILLIAM G. FORD
JANICE A. TAYLOR, JJ.


2016-01645

[*1]The People of the State of New York, respondent,
vDushane Fraser, appellant. 


Joseph Z. Amsel, New York, NY, for appellant.
Eric Gonzalez, District Attorney, Brooklyn, NY (Leonard Joblove and Rhea A. Grob of counsel; Robert Ho on the brief), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the Supreme Court, Kings County (Matthew Sciarrino, Jr., J.), rendered January 22, 2016, convicting him of robbery in the third degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's contention that his plea of guilty was not knowing, voluntary, and intelligent is unpreserved for appellate review, as he did not move to withdraw his plea or otherwise raise the issue before the Supreme Court (see People v Pray, 183 AD3d 842). Moreover, as the People correctly contend, the narrow exception to the preservation rule does not apply here, as nothing in the plea allocution cast doubt upon the defendant's guilt, negated an essential element of the crime, or called into question the voluntariness of the plea (see People v Cuenca, 208 AD3d 1363). In any event, the record establishes that the defendant's plea of guilty was knowing, voluntary, and intelligent (see People v Braunskill, 206 AD3d 821, 822).
The defendant's contention that trial counsel rendered ineffective assistance by failing to seek deferral of the mandatory surcharge lacks merit (see People v Jones, 26 NY3d 730, 736; see also CPL 420.40[5]; Penal Law § 60.35[5]; Strickland v Washington, 466 US 668, 688; People v Baldi, 54 NY2d 137, 147).
The defendant's remaining contention lacks merit.
DILLON, J.P., CHRISTOPHER, FORD and TAYLOR, JJ., concur.
ENTER:
Maria T. Fasulo
Clerk of the Court